DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 06/17/2022, with respect to Claim 1, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 03/17/2022) of claims 1-20 has been withdrawn.

Response to Amendment
The amendments to the (Specification, Drawings and Claims,) filed on June 17, 2022 have been entered. Claims 1-20 are pending. With regard to the Specification, the objections have been withdrawn. With regard to the Drawings, the objections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed. Independent claim 1 contains allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electronic control device, comprising: a connector case; connectors disposed opposing in an exterior of the connector case and each having a multiple of terminals; control boards disposed opposing in an interior of the connector case; first extended terminals extended from the multiple of terminals of the opposing connectors respectively; and second extended terminals extended from the opposing control boards respectively, wherein a hole is formed between the opposing connectors in the connector case, each of the first and the second extended terminals oppose and approach each other toward the hole, and first externally extending terminals of the first extended terminals and second externally extending terminals of the second extended terminals are formed to penetrate the hole and exit to the exterior of the connector case from the hole, and pairs of the first externally extending terminals contact each other along first side faces thereof, and pairs of the second externally extending terminals contact each other along second side faces thereof that are opposite the first side faces, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831